UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JANESSA JORDAN,
                           Plaintiff,
                    -against-                                          19-CV-6422 (CM)

NEW YORK STATE DEPARTMENT OF                                       ORDER OF DISMISSAL
LABOR,
                           Defendant.


COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff brings this pro se action, for which the filing fee has been paid, alleging that

Defendant unlawfully adjusted her claim for unemployment benefits.1 The Court dismisses the

complaint for the reasons set forth below.

                                    STANDARD OF REVIEW

       The Court has the authority to dismiss a complaint, even when the plaintiff has paid the

filing fee, if it determines that the action is frivolous, Fitzgerald v. First E. Seventh Tenants

Corp., 221 F.3d 362, 363-64 (2d Cir. 2000) (per curiam) (citing Pillay v. INS, 45 F.3d 14, 16-17

(2d Cir. 1995) (per curiam) (holding that Court of Appeals has inherent authority to dismiss

frivolous appeal)), or that the Court lacks subject matter jurisdiction, Ruhrgas AG v. Marathon

Oil Co., 526 U.S. 574, 583 (1999). “A complaint will be dismissed as ‘frivolous’ when ‘it is clear

that the defendants are immune from suit.’” Montero v. Travis, 171 F.3d 757, 760 (2d Cir. 1999)

(quoting Neitzke, 490 U.S.at 327).The Court is obliged, however, to construe pro se pleadings




       1
        Plaintiff filed her complaint without the filing fees or a request to proceed in forma
pauperis (IFP). By order dated July 12, 2019, the Court directed Plaintiff to either pay the
$400.00 in fees or submit an IFP application. See ECF No. 3. Plaintiff paid the filing fees on July
16, 2019.
liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the

“strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474-

75 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in original).

                                         BACKGROUND

       Plaintiff brings this action against the New York State Department of Labor (DOL)

alleging that the DOL unlawfully adjusted her unemployment benefits claim. She asserts that

after a DOL employee requested information from Plaintiff, including bank statements, W-2

forms, and wage information for Plaintiff’s employment at Fairway Supermarket and Appleness

Shoes, her benefits claim was adjusted. She attaches to her complaint a DOL Official Record of

Benefit Payment History showing that she owes the DOL $9,315.00. Plaintiff also attaches a

copy of a June 20, 2019 letter directed to the DOL in which she requests a hearing to dispute the

$9,315.00 owed.

                                          DISCUSSION

A.     Eleventh Amendment Immunity

       Plaintiff’s claims against the DOL must be dismissed. “[A]s a general rule, state

governments may not be sued in federal court unless they have waived their Eleventh

Amendment immunity, or unless Congress has abrogated the states’ Eleventh Amendment

immunity . . . .” Gollomp v. Spitzer, 568 F.3d 355, 366 (2d Cir. 2009). “The immunity

recognized by the Eleventh Amendment extends beyond the states themselves to state agents and

state instrumentalities that are, effectively, arms of a state.” Id. New York State has not consented

to being sued in federal court, see Trotman v. Palisades Interstate Park Comm’ n, 557 F.2d 35, 40

(2d Cir. 1977), and Plaintiff has alleged no facts showing that Congress has abrogated New York




                                                  2
State’s immunity regarding her claims. The DOL, as a New York State agency, therefore, enjoys

Eleventh Amendment immunity. See, e.g., Greenidge v. NYS Dep’t of Labor, No. 14-CV-4958,

2015 WL 170574, at *3 (E.D.N.Y. Jan. 13, 2015), appeal dismissed, No. 15-371 (2d Cir. Mar.

13, 2015). The Court therefore dismisses Plaintiff’s claims against the DOL because it is immune

from suit and because Plaintiff’s claims against it are frivolous. See Montero v. Travis, 171 F.3d

757, 760 (2d Cir. 1999) (“A complaint will be dismissed as ‘frivolous’ when ‘it is clear that the

defendants are immune from suit.’”) (quoting Neitzke, 490 U.S. at 327)).

       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123–24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend her complaint.

                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff’s complaint is dismissed as barred by the Eleventh Amendment.2

       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.




       2
         The Court notes that there is a process within the DOL through which Plaintiff may
seek review of the DOL’s determination, and if she is dissatisfied there, she may file a claim in
state court. See N.Y. Labor Law §§ 620-624. The Court takes no position on the merits of any
claim or appeal Plaintiff may pursue in an appropriate forum.


                                                 3
       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:   August 20, 2019
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                 4
